DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) determining rotational data from motion data, estimating a device heading based on the rotational data, tracking the heading of the wearable device, detecting a variable heading, detecting the end of cardio machine activity in response to detecting variable heading, and confirming the end of the cardio machine activity based on heart rate and motion data rate. This judicial exception is not integrated into a practical application because the claim can be a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite measuring data and making an analysis based on that data to determine the end of a cardio session by using nothing more than generic sensors and a processor.
The 101 Analysis is shown below:
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 1-18 recite a method, claims 19-20 recite an apparatus.
Step 2a Prong 1: Is there an abstract idea involved? YES, the claim language recites determining rotational data from motion data, estimating a device heading based on the rotational data, tracking the heading of the wearable device, detecting a variable heading, detecting the end of cardio machine activity in response to detecting variable heading, and confirming the end of the cardio machine activity based on heart rate and motion data rate, which can be performed by a human by looking at the motion and heart rate data as well as looking at the position of the person based on the motion of their arms, which constitutes a judicial exception of mental process.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, the method claims recite the use of an electronic processor and a plurality of sensors while the apparatus claims recite the use of a processor and a plurality of sensors to determine when a cardio activity ends while a user is on a cardio machine. The determinations and confirmation of the end of cardio machine activity based on the position of the worn device can be done mentally by observing the collected motion and heart rate data. For example, observing reduced swinging of the arms while running can be observed and determined mentally that the user is slowing down/ending the activity. There are no practical applications recited by the claim language besides determining when an activity has ended.
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, it is unclear whether the confirmation of the end of cardio machine activity has anything to do with the machine. Is the worn device in communication with the cardio machine? It is unclear what is being done with the confirmation; Especially the last clause where the claim recites “end the cardio machine activity in response to the confirming”. Is this supposed to be a time stamp that saves an activity interval to a memory or does this have any effect on the cardio machine?
Regarding claim 5, the different levels of exertion thresholds lack antecedent basis because claim 4 only requires at least one of those activities, whereas claim 5 requires all of them.
Claims 2-18 and 20 are dependent on claims 1 and 19, this are also rejected under USC 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha (US 2018/0056129 A1) in view of Todd (US 2018/0303381 A1).
Regarding claims 1 and 19, Narasimha discloses a method for improving performance of a wearable device while recording a cardio- machine activity (eg. Para. 52, 60-61), the method comprising: starting the cardio machine activity on the wearable device; measuring, by a motion sensing module of the wearable device, motion data of a user (eg. 43-50); measuring, by a heart rate sensing module of the wearable device, heart rate data of the user, the heart rate sensing module comprising a photoplethysmogram (PPG) sensor configured to be worn adjacent to the user's skin (eg. Para. 9-10, 16, 118); detecting, by the processor circuit, an end of the cardio-machine activity by: determining rotational data from the motion data (eg. Para. 7, 50-52), the rotational data describing a position of the wearable device in a three dimensional space relative to a frame of reference (eg. Para. 43-50); estimating a device heading based the rotational data (eg. Para. 61-62); tracking the heading of the wearable device at multiple time points during the cardio machine activity to estimate a relative heading (eg. Para. 61-62); detecting a variable heading by determining the relative heading exceeds a heading threshold; detecting the end of the cardio machine activity in response to detecting the variable heading (eg. Para. 95-99); and in response to detecting the end of the cardio-machine activity, ending, by the processor circuit, the cardio machine activity (eg. Para. 7, 50-52), but does not disclose confirming the end of the cardio-machine activity based on at least one of the heart rate data and the motion data.
Todd teaches a wearable device that tracks the start/stop time of a particular activity performed on sports equipment using a combination of sensors such as accelerometers and heart rate monitors utilizing thresholds to determine starts and stops of workouts as well as identifying the type of workout (eg. Para. 72, 76, and 84).
It would have been obvious to have combined the invention of Narasimha with the start/stop tracking as taught by Todd to have a more accurate tracking of the start and stop times of activities to better allow for better energy expenditure calculations and provide better feedback to the user.
Regarding claims 2 and 20, the combined invention of Narasimha and Todd discloses determining, by the processor circuit, a current heart rate of the user at a point in time during the cardio machine activity based on the heart rate data; determining, by the processor circuit, an average user heart rate for the heart rate data measured during the cardio machine activity; determining, by the processor circuit, a relative heart rate by calculating a difference between the current heart rate and the average user heart rate; comparing, by the processor circuit, the relative heart rate to a relative heart rate threshold; and confirming, by the processor circuit, the end of the cardio machine activity based on determining the relative heart rate falls below the relative heart rate threshold (eg. Todd, Para. 51 and 72 average HRV, it would have been obvious to one of ordinary skill to compare the heart rate to an average window to determine if a workout ended since the heart rate is expected to decrease when the user finishes working out).
Regarding claim 3, the combined invention of Narasimha and Todd discloses a level of exertion for the user based on the heart rate of the user; comparing, by the processor circuit, the level of exertion to a level of exertion threshold for the cardio-machine activity; confirming, by the processor circuit, the end of the cardio machine activity based on determining the user level of exertion falls below the level of exertion threshold (eg. Todd, Para. 27).
Regarding claim 4, the combined invention of Narasimha and Todd discloses the cardio-machine activity is at least one of a rowing activity, a stair stepper activity, a treadmill/elliptical activity, and an indoor cycling activity (eg. Narasimha, Para. 52 and Todd, Para. 76 and 84).
Regarding claim 5, the combined invention of Narasimha and Todd discloses the level of exertion threshold is different for the stair stepper activity, treadmill/elliptical activity, and indoor cycling activity (eg. Todd, Para. 5-7 and 84, using data classification with a neural network for types of workouts).
Regarding claim 6, the combined invention of Narasimha and Todd discloses receiving, by the processor circuit, magnetic field data from a magnetic field sensor of the wearable device; and improving, by the processor circuit, an accuracy of the device heading using the magnetic field data (eg. Narasimha, Para. 73).
Regarding claim 7, the combined invention of Narasimha and Todd discloses the device heading based on a first plurality of pieces of rotational data determined based on the motion data and a second plurality of pieces of rotational data determined based on the magnetic field data (eg. Narasimha, Para. 71-73).
Regarding claim 8, the combined invention of Narasimha and Todd discloses a motion of the user during the cardio-machine activity by comparing the motion data to one or more motion features included in a motion model for the cardio-machine activity (Narasimha, Para. 60-62 and Todd, Para. 71-73).
Regarding claim 9, the combined invention of Narasimha and Todd discloses a non-performance of the one or more motion features included in the motion model for the cardio-machine activity; and in response to detecting the non-performance the one or more motion features, confirming, by the processor circuit, the end of the cardio-machine activity (eg. Todd, Para. 5-7, 76, and 84).
Regarding claim 10, the combined invention of Narasimha and Todd discloses the motion model for the cardio-machine activity is at least one of a motion model for a rowing activity, a motion model for a stair stepper activity, a motion model for a treadmill/elliptical activity, and a motion model for an indoor cycling activity (eg. Narasimha, Para. 61-63, Todd, Para. 5-7, 76, and 84).
Regarding claim 14, the combined invention of Narasimha and Todd discloses a performance of the one or more motion features included in the motion model for the cardio-machine activity; and in response to detecting the performance one or more motion features, confirming, by the processor circuit, the end of the cardio-machine activity (eg. Narasimha, (Para. 85-88, finishing a lap, Todd, Para. 5-7, 76, and 84).
Regarding claim 15, the combined invention of Narasimha and Todd discloses the motion model for the cardio-machine activity is at least one of a motion model for a rowing activity, a motion model for a stair stepper activity, a motion model for a treadmill/elliptical activity, and a motion model for an indoor cycling activity (eg. Narasimha, Para. 61-63, Todd, Para. 5-7, 76, and 84).

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha (US 2018/0056129 A1) in view of Todd (US 2018/0303381 A1), further in view of Wells (US 9704412 B2).
Regarding claim 11, the combined invention of Narasimha and Todd discloses the invention of claim 10, but does not disclose one or more motion features included in the motion model for the rowing activity include rowing strokes observable at intervals during the rowing activity. 
Wells teaches a wearable device that tracks motion data to track rowing motions (eg. Col. 28, Ln. 24-46).
It would have been obvious to combine the invention of Narasimha and Todd with the tracking of multiple sports such as rowing as taught by Wells to expand the data analysis for a multitude of sports that the user performs.
Regarding claim 16-18, the combined invention of Narasimha, Todd, and Wells discloses one or more motion features for the motion model for the rowing activity include a stepping motion during the rowing activity (eg. Wells, Abstract, claim 1). The Examiner believes if the device is able to detect steps for a multitude of activities, then it is capable of detecting stepping motions during a rowing exercise and vice versa. Side stepping can be tracked since the accelerometers have 6 degrees of freedom (eg. Wells, Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha (US 2018/0056129 A1) in view of Todd (US 2018/0303381 A1), further in view of Raghuram (US 2016/0058372 A1).
Regarding claim 12, the combined invention of Narasimha and Todd discloses the invention of claim 8, but does not disclose the one or more motion features included in the motion model for the stair stepper activity and the motion model for the treadmill/elliptical activity include motion data indicating no change in the wrist pose of the user.
Raghuram teaches a wrist worn device that tracks stepper and treadmill/elliptical activity using motion signals including wrist positions (eg. Table 1, Para. 199, 268-281).
It would have been obvious to have combined the invention of Narasimha and Todd with the tracking of multiple activities such as using the stepper machine and the elliptical/treadmill as taught by Raghuram to expand the data analysis for a multitude of sports that the user performs.
Regarding claim 13, the combined invention of Narasimha, Todd, and Raghuram discloses the one or more motion features included in the motion model for the indoor cycling activity include no observable steps, a low pose of the user, and a subtle arm swing observable at intervals during the indoor cycling activity (eg. Raghuram, Para. 24-28, 198, and 268-281, Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792